Citation Nr: 1232523	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-14 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran had active service from March 1943 until October 1945.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's claim of entitlement to an initial rating in excess of 30 percent for pelvic inflammatory disease (PID) was denied in an April 2010 Board decision. At that time, it was determined that the issues of entitlement to an extraschedular rating, and to TDIU, required additional development.  Accordingly, a remand as to those issues was ordered at that time.  Next, in April 2011, the extraschedular issue was denied, and the TDIU claim was again remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From the period beginning July 17, 2006, the Veteran has been service-connected for pelvic inflammatory disease, post-operative subtotal hysterectomy and right unilateral salpingoophorectomy at a 30 percent disability rating; she is additionally service-connected for depression at a 30 percent disability rating as of April 13, 2010, with a combined disability rating of 50 percent; her disability rating for depression was increased to 50 percent as of July 29, 2011, resulting a combined disability rating of 70 percent from that date.

2.  Resolving all reasonable doubt in favor of the Veteran, her service-connected pelvic inflammatory disease, post-operative subtotal hysterectomy and right unilateral salpingoophorectomy precludes all substantially gainful employment for which her education and occupational experience would otherwise qualify her.


CONCLUSION OF LAW

The criteria for a TDIU due to a service-connected disability have been met. 
38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for a TDIU, the claim is substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following 'substantially gainful employment' consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran filed her claim for entitlement to service connection for pelvic inflammatory disease, post-operative subtotal hysterectomy and right unilateral salpingoophorectomy on July 17, 2006.  She was granted service-connection for this disorder in a March 2008 rating decision, and assigned a 30 percent disability rating as of the date of her claim.  

In a June 2010 rating decision, the RO granted entitlement to service connection for depressive disorder, not otherwise specified, at a 30 percent disability rating as of April 13, 2010.  Her combined disability rating was 50 percent.

In a December 2011 rating decision, the RO increased the Veteran's disability rating for depressive disorder, not otherwise specified, to 50 percent as of July 29, 2011.  Her combined rating is currently 70 percent. 

Prior to July 29, 2011, the Veteran did not have a single service-connected disability rated at 60 percent or a combined rating of 70 percent for her service-connected disabilities.  As such, she did not meet the schedular requirements for a TDIU. 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In May 2011, pursuant to the Board's remand instructions, the Director of the Appeals Management Center (AMC) sent a request for an evaluation of the Veteran's TDIU claim, on an extraschedular basis, to the Director of C&P for an opinion as to whether the Veteran's service-connected disability caused the Veteran to be unable to obtain or maintain substantially gainful employment.  The AMC Director noted that the Veteran had been additionally service-connected for depression as of August 13, 2010, but only described the history of her service-connected pelvic inflammatory disease, post-operative subtotal hysterectomy and right unilateral salpingoophorectomy in requesting the opinion with respect to a TDIU rating.  

In July 2011, the Director of C&P evaluated the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).  The Director noted that the Veteran had earned a bachelor's degree, two master's degrees (one in administration and one in individualized instruction) and a Ph.D. in administrative supervision.  The Director found that the evidence did not establish that the Veteran was unemployed or unemployable due to her service-connected pelvic inflammatory disease, post-operative subtotal hysterectomy and right unilateral salpingoophorectomy. 

The Board may now review the decision of the Director of C&P with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

In a March 2009 statement, the Veteran indicated that she could not even work part time, because she never knew when she would be spending the day in her recliner chair due to abdominal pain. 

In April 2010, the Veteran was afforded a Social and Industrial Survey to assess the effects of her service-connected disability on her ability work.  The examiner noted that the Veteran had worked as an elementary school teacher for over twenty years prior to her retirement more than 25 years prior to the examination, and that there was no evidence that the Veteran retired due to her service-connected disability.  The examiner noted, however, that the Veteran's employer knew of her chronic pain and made accommodations for her when she needed "down time."   The Veteran reported that when she retired she had used all of her sick time except for one day due to her service-connected disability and depression.  The Veteran believed that there were many things in her career that she might have done, but would often become physically and mentally tired. The examiner stated that after earning a Pd.D., the Veteran could have advanced her career and the fact that she did not could be considered evidence of her functioning.  The examiner concluded that the Veteran's disability had significantly affected her life such that she continued to experience physical pain, as well as a great sense of loss because of her inability to bear children. The Veteran indicated that she likely would have accomplished more in her career had she not experienced ongoing pain, depression, and fatigue as a result of her hysterectomy and subsequent loss.

In June 2010, the Veteran was afforded a VA psychiatric examination.  The examiner diagnosed adjustment disorder, and found that the Veteran was not unemployable due to her psychiatric disability, but may well be unemployable due to pain or a physical condition.  The examiner assigned a global assessment of functioning (GAF) score of 70, reflecting some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

At a June 2010 VA gynecological examination, the Veteran reported that she had flare-ups of abdominal pain every ten to fourteen days.  During such episodes she felt tired and her pain increased so that she was not able to function at her usual level.  She reported that, during these times, she had to have a neighbor cook for her and perform other household chores.  The Veteran reported that these flare-ups were precipitated by increased physical activity.  She reported that once she rested, sitting back in her recliner with her feet elevated, her pain would subside and become tolerable.  The Veteran reported continuous abdominal pain and, upon examination, she had suprapubic tenderness.  The examiner opined that the Veteran's abdominal pain with episodic flare-ups of pain and subsequent fatigue may make full time employment difficult due to absenteeism and bi-weekly flares of abdominal pain.  Employment requiring physical activity is not feasible as the Veteran's pain is precipitated by increased physical activity.  The examiner opined that sedentary employment such as desk work not requiring extensive physical activity may be feasible, as long as she was given ample time for breaks and position changes to help prevent exacerbation of her chronic abdominal pain.  

A November 2010 VA addendum opinion noted the Veteran's reports of being  relatively pain-free, with rare low pelvic episodes of incapacitating pain until April 2008, when she began experiencing increased frequency of low pelvic pain such that it was now occurring to a severe degree every ten to fourteen days.  This pattern has remained similar to this day.  The pain became so severe that it interfered with her ability to do such activities as shopping, daily chores, exercise, sports, recreation, traveling, and self care activities like dressing, bathing and feeding herself.  The examiner found that the Veteran was experiencing significant pain flare ups twice monthly for several days at a time, often rendering her bedridden, and that this would pose a significant barrier to gainful employment because of the frequent absenteeism due to being ill.  Furthermore, the examiner noted, the pain interfered with her ability to perform basic activities like activities of daily living, so certainly the pain would also interfere with her ability to be successfully employed at a job requiring physical activity and/or focused cognitive abilities, and be able to adequately perform the duties and responsibilities of such.  The examiner opined that, if she were employed at a job where she could take frequent breaks and did not have time limits for completing some tasks (i.e., desk jobs), nor productivity expectations, she might be able to complete those tasks successfully.

The Board finds that, based on the evidence detailed above, an award of TDIU is warranted.  
 
While the C&P Director found that the evidence did not establish that the Veteran was unemployable due to her service-connected pelvic inflammatory disease, post-operative subtotal hysterectomy and right unilateral salpingoophorectomy, he did not comment on the opinions in the record dated in April, June and November 2010.  As such, this opinion has little, if any, probative value.  

The Board notes that the VA examiners gave very specific limitations to the types of employment situations that may be suitable for the Veteran, given her frequent and debilitating abdominal pain.  The June 2010 examiner opined that the Veteran could possibly work in a sedentary position, as long as she was given time for breaks and position changes to prevent exacerbation of her chronic abdominal pain.  In addition, the November 2010 examiner found that she might be able to complete the tasks required if she were employed at a job where she could take frequent breaks and did not have time limits for completing her work.  However, these examiners also opined that employment requiring physical activity was not feasible as the Veteran's pain is precipitated by increased physical activity.  In addition, the Veteran is often bedridden by her pain, which flares up twice monthly for several days at a time, causing frequent absenteeism.  In fact, the Veteran has contended that she used up all of her sick leave and took unpaid leave when she was working, due to her pain.  She noted that she her employer made concessions for her because they were aware of her disability.  The November 2010 examiner found that her pain interfered with her ability to be successfully employed at a job requiring physical activity and/or focused cognitive abilities.

The Board notes that the Veteran was an elementary school teacher, which requires frequent activity.  While she had succeeded in gaining further education, the April 2010 examiner noted that her lack of pursuing employment commensurate with her level of education was likely due to the symptoms of pain and depression due to her service-connected disabilities.  

Overall, the Board finds that, while some employment situations may be possible for the Veteran, under very specific and limiting circumstances, these employment opportunities are not within the scope of her employment history, and advancement based on her educational success is highly impeded due to her service-connected disabilities. 

As such, in light of the above evidence and the medical opinions of record, the evidence is at least in equipoise as to whether the Veteran's service-connected disability prevents her from securing and following substantially gainful employment consistent with his education and occupational experience. Entitlement to a TDIU is, therefore, granted. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).



ORDER

Entitlement to a TDIU is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


